                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                              AMARILLO DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
                            Plaintiff,      §
                                            § Criminal No. 2:18-CR-128-D
VS.                                         §
                                            §
ESMERVI CARONE RODRIGUEZ,                   §
                                            §
                            Defendant.      §

                               MEMORANDUM OPINION
                                   AND ORDER

       Defendant Esmervi Carone Rodriguez (“Rodriguez”) moves to suppress and preclude

the government from introducing as evidence at trial all evidence (including statements and

alleged contraband) obtained following a traffic stop. After an evidentiary hearing, and for

the reasons that follow,1 the court denies the motion.

                                              I

       On October 3, 2018 Texas Department of Public Safety (“DPS”) Corporal Darrin

Bridges (“Corporal Bridges”) was patrolling on Interstate Highway 40 (“I-40”) in Carson

County, Texas. Corporal Bridges has been employed as a law enforcement officer for 23

years. He served for three years as an officer in the city of Borger, Texas and has served for

20 years as a Texas State Trooper. At the time of the traffic stop in question, Corporal

Bridges was enforcing traffic laws and performing drug interdiction.



       1
       Pursuant to Fed. R. Crim. P. 12(d), the court sets forth in this memorandum opinion
and order its essential findings.
       While traveling westbound on I-40 and observing traffic, Corporal Bridges observed

a white SUV (“SUV”) traveling eastbound behind a passenger vehicle. Using his radar

detector, Corporal Bridges determined that both vehicles were traveling at approximately 75

miles per hour, and he estimated that the SUV was traveling approximately two seconds

behind the other passenger vehicle.2 Corporal Bridges estimated that the distance between

the two vehicles was approximately 180 to 200 feet.

       Corporal Bridges turned his vehicle around and drove eastbound in order to catch up

with, and pull over, the SUV for the traffic offense of following too closely. As he

approached the SUV from behind, Corporal Bridges observed that the vehicle was still

closely following the passenger car in front of it. At the hearing, Corporal Bridges testified

that he estimated that the SUV was now 120 feet behind the other passenger car and still

appeared to be traveling at approximately 75 miles per hour. Based on his extensive

experience, Corporal Bridges testified that the distance between the two vehicles can be

calculated by assessing ten feet for each white stripe on the road and 30 feet to each distance

or “gap” between each stripe. In Corporal Bridges’ estimation there were three gaps (90 feet)

and three stripes (30 feet) between the SUV and the other vehicle. According to Corporal

Bridges and the 2017 Texas Driver Handbook, at the speed of 70 miles per hour, the SUV

should have been approximately 387 feet behind the other passenger car. In Corporal

Bridges’ estimation, traveling at 120 feet behind the passenger vehicle, the SUV could not


       2
        Rodriguez concedes in his brief that he was traveling two seconds behind the other
vehicle.

                                             -2-
have stopped and avoided a collision had there been some sort of catastrophic event, a

blowout, or a sudden stop.

       While the SUV was traveling in the right lane, Corporal Bridges attempted to pull up

next to it in order to ascertain whether the driver of the vehicle was committing any other

traffic violations, such as a seatbelt violation. At this point, the SUV was approximately 120

to 130 feet behind the passenger car in front of it, still traveling between 70 and 75 miles per

hour, and was advancing on the vehicle in front of it when the driver (Rodriguez) applied the

vehicle’s brakes.

       Corporal Bridges pulled his vehicle behind the SUV and activated his emergency

equipment. The SUV pulled to the side of the road and came to a complete stop. During the

traffic stop, Corporal Bridges identified Rodriguez as the driver and the registered owner of

the SUV. Corporal Bridges ultimately issued Rodriguez a warning for following the other

passenger car too closely, in violation of Tex. Transp. Code Ann. § 545.062(a) (West 2011

& Supp. 2018).

       During the traffic stop, Corporal Bridges asked for consent to search the vehicle, and

Rodriguez consented.3 A search was conducted, and it led to the discovery of 30 bundles of

suspected methamphetamine, which weighed approximately 36 pounds (16,329.3 grams).

Rodriguez was read his Miranda warnings, and he voluntarily consented to an interview.

During the interview, Rodriguez made incriminating statements.


       3
       Rodriguez neither challenged his consent in his motion to suppress, nor did he
challenge consent at the evidentiary hearing.

                                             -3-
       Rodriguez was charged in a two-count indictment with the offenses of conspiracy to

distribute and possess with intent to distribute 500 grams or more of methamphetamine, in

violation of 21 U.S.C. § 846, and possession with intent to distribute 500 grams or more of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii). Rodriguez

moves to suppress all evidence, including statements and alleged contraband, seized during

the search of the vehicle. The government opposes the motion.

                                              II

       The Fourth Amendment protects individuals against unreasonable searches and

seizures. “The stopping of a vehicle and detention of its occupants constitutes a ‘seizure’

under the Fourth Amendment.” United States v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004)

(en banc). Evidence derived from an unreasonable search or seizure generally must be

suppressed under the “fruit-of-the-poisonous-tree doctrine.”              United States v.

Alvarado-Zarza, 782 F.3d 246, 249 (5th Cir. 2015) (citing United States v. Cotton, 722 F.3d

271, 278 (5th Cir. 2013)). “Warrantless seizures are ‘per se unreasonable under the Fourth

Amendment—subject only to a few specifically established and well-delineated exceptions.’”

Id. (quoting United States v. Hill, 752 F.3d 1029, 1033 (5th Cir. 2014)). One such exception

comes from Terry v. Ohio, 392 U.S. 1 (1968).

       The framework articulated in Terry is used to analyze the legality of a traffic stop.

“Under the two-part Terry reasonable suspicion inquiry, [the court asks] whether the officer’s

action was: (1) ‘justified at its inception’; and (2) ‘reasonably related in scope to the

circumstances which justified the interference in the first place.’”        United States v.

                                            -4-
Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005) (quoting Terry, 392 U.S. at 19-20). “A

temporary, warrantless detention of an individual constitutes a seizure for Fourth

Amendment purposes and must be justified by reasonable suspicion that criminal activity has

taken or is currently taking place; otherwise, evidence obtained through such a detention may

be excluded.” United States v. Garza, 727 F.3d 436, 440 (5th Cir. 2013). “Reasonable

suspicion requires more than merely an unparticularized hunch, but considerably less than

proof of wrongdoing by a preponderance of the evidence.” Id. (internal quotation marks and

citation omitted). As this court has previously explained:

              For a traffic stop to be justified at its inception, an officer must
              have an objectively reasonable suspicion that some sort of
              illegal activity, such as a traffic violation, occurred, or is about
              to occur, before stopping the vehicle. The Supreme Court has
              stated that in making a reasonable suspicion inquiry, a court
              must look at the totality of the circumstances of each case to see
              whether the detaining officer has a particularized and objective
              basis for suspecting legal wrongdoing. We have stated
              previously that reasonable suspicion exists when the officer can
              point to specific and articulable facts which, taken together with
              rational inferences from those facts, reasonably warrant the
              search and seizure.         In evaluating the totality of the
              circumstances, a court may not consider the relevant factors in
              isolation from each other. In scrutinizing the officer’s basis for
              suspecting wrongdoing, it is clear that the officer’s mere hunch
              will not suffice. It is also clear, however, that reasonable
              suspicion need not rise to the level of probable cause.

United States v. Johnson, 2006 WL 1041148, at *3 (N.D. Tex. Apr. 20, 2006) (Fitzwater, J.)

(quoting Lopez-Moreno, 420 F.3d at 430).

       Although “[a] defendant normally bears the burden of proving by a preponderance of

the evidence that the challenged search or seizure was unconstitutional[,] . . . where a police

                                             -5-
officer acts without a warrant, the government bears the burden of proving that the search

was valid.” United States v. Waldrop, 404 F.3d 365, 368 (5th Cir. 2005) (citations omitted).

Accordingly, “[t]he government bears the burden of establishing by a preponderance of the

evidence [the] two elements under Terry[.]” Johnson, 2006 WL 1041148, at *3 (citing

United States v. Sanchez-Pena, 336 F.3d 431, 437 (5th Cir. 2003); United States v. Riley, 968

F.2d 422, 424-25 (5th Cir. 1992)).

                                             III

       Rodriguez maintains that he did not commit any traffic violation that justified the

initial stop.4 The government contends that Corporal Bridges stopped Rodriguez for

following too closely, in violation of Tex. Transp. Code Ann. § 545.062(a). Section

545.062(a) provides:

              [a]n operator shall, if following another vehicle, maintain an
              assured clear distance between the two vehicles so that,
              considering the speed of the vehicles, traffic, and the conditions
              of the highway, the operator can safely stop without colliding
              with the preceding vehicle or veering into another vehicle,
              object, or person on or near the highway.

Tex. Transp. Code Ann. § 545.062.

       The court finds that, when Corporal Bridges stopped Rodriguez’s vehicle, he had an

objectively reasonable suspicion, “considering the speed of the vehicles, traffic, and the

conditions of the highway,”—and, in particular, the distance between Rodriguez’s SUV and


       4
         Rodriguez does not challenge, under the second prong of Terry, whether the traffic
stop was “reasonably related in scope to the circumstances which justified the interference
in the first place.” Terry, 392 U.S. at 19-20.

                                            -6-
the passenger vehicle—that Rodriguez’s vehicle could not “safely stop without colliding with

the [passenger vehicle.]” Id.

       Corporal Bridges credibly testified that, at the time he effected the traffic stop, he

estimated that Rodriguez was following approximately 120 to 130 feet behind the passenger

vehicle. He also testified, based on the rule described in the Texas Driver Handbook, that

traveling at approximately 70 miles per hour, Rodriguez should have allowed approximately

387 feet between his SUV and the passenger vehicle. Corporal Bridges concluded that

Rodriguez would have collided with the passenger vehicle had it stopped suddenly. The

Fifth Circuit has upheld traffic stops by law enforcement based on similar circumstances.

See, e.g., United States v. Wallstrum, 515 Fed. Appx. 343, 349-50 (5th Cir. 2013) (per

curiam) (affirming district court holding that vehicle traveling 70 miles per hour at about 60

to 90 feet behind other vehicle gave officer reasonable suspicion to effect traffic stop); see

also United States v. Roberts, 2018 WL 1740076, at*5-6 (N.D. Tex. Apr. 11, 2018)

(Fitzwater, J.) (holding that vehicle traveling at 72 miles per hour at approximately 100 feet

behind semi gave officer reasonable suspicion to effect traffic stop).

       Rodriguez maintains that, because there were no barriers on the roadway, there was

no construction, light traffic, and clear conditions on the roadway, and because he maintained

enough distance from the car in front of him that approximately two seconds elapsed between

when that vehicle passed a fixed point and when his SUV passed that point, he would have

been able to stop without colliding with the vehicle in front of him or veering into any other

obstruction; there was no traffic violation; and, therefore, there was no objectively reasonable

                                             -7-
basis for Corporal Bridges to stop his vehicle. The court rejects this argument. “Section

545.062(a) contains no objective time element; it requires only that drivers maintain ‘an

assured clear distance’ with other vehicles, based on a number of variables.” United States

v. Gonzalez, 658 Fed. Appx. 748, 750 (5th Cir. 2016) (per curiam) (citing Brigham, 382 F.3d

at 506). Rodriguez offers no authority for the proposition that his alleged compliance with

the “two-second” rule shows that Corporal Bridges’ judgment that Rodriguez was following

too closely was objectively unreasonable in the light of all the circumstances.

       At the hearing on his suppression motion, Rodriguez pointed to the “Special Note”

in the 2017 version of the Texas Driver Handbook that details “[w]hen the vehicle ahead of

you passes a fixed object and you reach the same fixed object in less than two seconds, you

are following too closely.” Rodriguez also cited the 2012 version of the Texas Driver’s

Handbook, which states “[a] good rule is to stay at least two seconds behind the vehicle

ahead of you if you are an experienced driver.” But neither of these statements constitutes

authority that compliance with the “two-second” rule shows that Corporal Bridges’ conduct

in this case was objectively unreasonable. Even if the statements in the driver handbooks did

constitute authority to support Rodriguez’s proposition, evidence elicited at the hearing

contradicts his averment that he complied with the “two-second” rule. Corporal Bridges

testified that Rodriguez was approximately 120 feet behind the car in front of him, traveling

at approximately 75 miles per hour, which is a distance of fewer than two seconds behind.




                                            -8-
A witness called by Rodriguez—Roen Serna (“Serna”)5—agreed that, at one point in the

video, Rodriguez was “just over one second” behind the vehicle in front of him.

       Serna also testified—consistent with Rodriguez’s argument—that, in his opinion,

given the conditions of the weather, the conditions of the roadway, and the speeds of both

vehicles, Rodriguez was maintaining an “assured clear distance” and “certainly not

tailgating.”   Although Serna expressed a view that differed from Corporal Bridges’

conclusion, his observations are confined to the video recordings, and his opinion is in part

contradicted by his own testimony about the distance between Rodriguez’s vehicle and the

one in front of him. Serna’s testimony thus does not undercut the credible, specific,

articulable facts provided by Corporal Bridges of his objectively reasonable suspicion that

Rodriguez had committed a violation of § 545.062(a).

       Accordingly, the court concludes that, at the time Corporal Bridges stopped

Rodriguez’s vehicle, he had an objectively reasonable suspicion that Rodriguez had

committed a violation of Tex. Transp. Code Ann. § 545.062(a) by following too closely.

                                             IV

       During closing argument, Rodriguez’s counsel presented for the first time the

contention that Tex. Transp. Code Ann. § 545.062(a) is unconstitutionally vague and violates

Rodriguez’s Fifth Amendment due process rights.

       Because this argument was neither briefed in Rodriguez’s motion to suppress nor


       5
       Serna is an investigator for the Federal Public Defender’s office and has 25 years of
experience as a police officer involved in patrol and accident investigation duties.

                                            -9-
raised prior to summation, the court is not obligated to consider it. See United States v.

Salazar, 2017 WL 3704345, at *1 (N.D. Tex. Aug. 28, 2017) (Fitzwater, J.) (declining to

reconsider a decision on a motion to suppress based on an argument raised for the first time

during closing argument); see also United States v. Dunn, 142 Fed. Appx. 822, 823 (5th Cir.

2005) (per curiam) (holding that defendant waived argument that seizure exceeded scope of

warrant when he did not raise the issue in his pretrial motion to suppress, “and explicitly

limited his motion to an attack on the sufficiency of the affidavits at his suppression

hearing.”); N.C. All. for Transp. Reform, Inc. v. U.S. Dep’t of Treasury, 713 F.Supp.2d 491,

510 (M.D.N.C. 2010) (“Raising . . . new arguments for the first time at oral argument

undermines the purpose of orderly briefing and risks subjecting an opponent to an unfair

disadvantage.”). Nevertheless, the court notes that this issue is not one of first impression

in the Fifth Circuit or in Texas state court. In fact, 25 years ago the Fifth Circuit determined

that § 545.062(a)’s predecessor—containing identical “assured clear distance”

language—was not unconstitutionally vague. See United States v. Inocencio, 40 F.3d 716,

728 (5th Cir. 1994) (addressing Tex. Rev. Civ. Stat. Ann. art. 6701d, § 61(a) (Vernon 1977)).

A Texas court of appeals has similarly determined that the current version of § 545.062(a)

is not unconstitutionally vague. Stoker v. State, 170 S.W.3d 807, 812 (Tex. App. 2005, no

pet.) (citing Inocencio, 40 F.3d at 728; Ford v. State, 158 S.W.3d 488, 494 (Tex. Crim. App.

2005)).

       Furthermore, as the Fifth Circuit explained in Inocencio, and as is true today, “even

if the statute were declared unconstitutional, it would not affect the legality of the stop since

                                             - 10 -
[the officer] had probable cause to believe [defendant] violated the ‘presumptively valid’

statute.” Inocencio, 40 F.3d at 728 (citing Michigan v. DeFillippo, 443 U.S. 31, 37-40

(1979)). Thus even if a question regarding § 545.062(a)’s constitutionality were properly

before the court, the answer would not alter the disposition of Rodriguez’s motion to

suppress.

                                       *    *       *

      Accordingly, for the reasons explained, Rodriguez’s motion to suppress is denied.

      SO ORDERED.

      May 15, 2019



                                           _________________________________
                                           SIDNEY A. FITZWATER
                                           SENIOR JUDGE




                                           - 11 -
